Citation Nr: 1332097	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a left leg disorder, to include as secondary to residuals of a nondisplaced distal third right fibula.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Counsel



INTRODUCTION

The Veteran had active service from May 1986 to May 1989 and March 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The matter is now handled by the RO in Reno, Nevada.   

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran seeks entitlement to service connection for a left leg disorder.

The Veteran asserted in her VA Form 9 received in April 2010 that she wants to testify before a Veterans Law Judge.  To date, the Veteran has not yet had a hearing before a Veterans Law Judge.  

The Board notes that the Veteran was scheduled for a hearing in November 2011, but indicated in a November 2011 statement that she could not attend the scheduled hearing due to school.  The Veteran's hearing was rescheduled to January 2012, but the Veteran submitted a statement in December 2011 indicating that she would again be unable to attend the hearing that day due to school, but that she could attend any other day.  An October 2011 letter to the Veteran informed her that she could ask to reschedule up to two weeks before her scheduled hearing date, and that she would be notified if her hearing was rescheduled or if it was determined she did not have good cause for rescheduling, she would be notified that she still had the opportunity to appear at the scheduled hearing.

Although the Veteran submitted her request to have her hearing rescheduled more than two weeks prior to her scheduled hearing date in January 2012, it does not appear that the Veteran's hearing was rescheduled after her December 2011 statement was received, or that she was informed she did not have good cause for rescheduling.  As such, the Board finds a remand is necessary to afford the Veteran an opportunity to testify at a hearing.  

Because such hearings for the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2013).

Additionally, the Board notes that the Veteran informed the RO of a change of address in January 2011; however, correspondence continued to be sent to an incorrect address.  See May 2011 and September 2011 Supplemental Statement of the Case (SSOC), and May 2011 VA Form 21-8940 Clarification Letter.  The RO should ensure that the correct address is used for all future correspondence, and copies of the prior notices should be resent to the Veteran at the Veteran's current address.


Accordingly, the case is REMANDED for the following actions:

1.  Send copies of the May 2011 and September 2011 SSOC's and May 2011 VA Form 21-8940 Clarification Letter to the Veteran at her correct, current address. 

Ensure that all future correspondence is sent to the correct address.

2.  The RO should take appropriate steps to schedule the Veteran for a videoconference at a VA Regional Office before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 (West 2002 & Supp. 2013) and 38 C.F.R. § 20.704 (2013).  The Veteran should be sent notification at her current, correct address.

3.  After the hearing is conducted, or in the event the Veteran withdraws her request for hearing, or fails to appear at the scheduled hearing, the case should be returned to the Board.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



